DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,647,763
Smith
United States Patent Application Publication 2008/0163675
Hsu
United States Patent Application Publication 2019/0339157
Stauffer et al.
Admitted Prior Art
The Applicant

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Smith and Hsu	.
The admitted prior art teach:

As shown in FIG. 1, a sealing structure 1, comprises: 
a base 11 which comprises a mounting through hole 111 formed therein; and 
a gasket 12 which is disposed in the mounting through hole 111, 
wherein an opening 124 is provided at the upper portion of the gasket 12, the edge of the opening 124 is integrally formed with a skirt portion 123 extending outward, and sealing layers 14 are formed between the gasket 12 and the mounting through hole 111, and between the skirt portion 123 and the base 11. In a preferred embodiment, the gasket 12 comprises a side wall 122 and a bottom wall 121, the side wall 122 is integrally joined to the bottom wall 121 on the outer circumference of the bottom wall 121 and extends upward from the outer circumference of the bottom wall 121, and the skirt portion 123 is joined to the outer side of a top of the side wall 122. 
Usually, a plurality of elements or components are mounted on the bottom wall 121, and the mounted elements or components may cause a plurality of holes to be formed on the bottom wall 121, which pass through the bottom and top of the bottom wall 121. In order to detect the sealability between the gasket 12 and the mounting through hole 111 and between the skirt portion 123 and the base 11, the opening 124 needs to be closed and sealed. The conventional method is to close the opening 124 with a sealing ring and apply a certain pressure downward to form a seal. While applying pressure, the gap between the gasket 12 and the mounting through hole 111 and the gap between the skirt portion 123 and the base 11 are reduced due to the down-press pressure. Therefore, the sealability of the gap is improved after the gap is reduced. However, this will lead to a missed detection of products actually having problems of poor sealing, which greatly reduces detection success rate and detection accuracy.
It is clear that the prior art teach a sealing detection method for a sealing structure, the sealing structure comprising a base, which comprises a mounting through hole formed therein; and a gasket which is disposed in the mounting through hole, wherein an opening is provided at the upper portion of the gasket, the edge of the opening is integrally formed with a skirt portion extending outward, and sealing layers are formed between the gasket and the mounting through hole, and between the skirt portion and the base.
	The admitted prior art do not appear to teach attaching a thin film on the gasket to seal the opening.  However, from Smith it is known to attach a thin film (reference item 102) to a base member (not numbered) having a through hole (not numbered) with a seal (reference item 100).  The thin film is attached using an adhesive (reference item 104).  A vacuum is drawn using a sealing ring (not numbered) directly below the base member via a vent hole (reference item 108).  
	Therefore, the admitted prior art and Smith teach attaching a thin film on the gasket to seal the opening, disposing a sealing ring directly below the base to seal a lower opening of the mounting through hole, providing a vent hole on the sealing ring through which the sealing ring communicates with a gas source, and starting to pump gas to form a negative pressure region between the sealing ring and the base.
	The admitted prior art and Smith do not teach the use of a pressure sensor and monitoring the pressure; i.e., the gas flow, to determine if the through hole is sealed.  However, from Hsu it is known to have a base (reference item 510) with a through hole that is to be sealed.  A sealing ring (reference item 320) is attached to the base and a positive pressure or a vacuum is 
In addition, the pressure generator 720 is, for example, a booster pump, so as to generator the positive pressure to input gas into the accommodation chamber 322 of the leakage-test pipe 320, but the pressure generator 720 is not limited to a booster pump, but may be for example a vacuum pump for generating a negative pressure to pump the gas from the accommodation chamber.
In addition, the detector 340 further includes a control module for setting a pressure changing threshold of a pressure changing speed according to the requirements on the air tightness performance of the outdoor antenna 500. When the pressure changing speed as the time elapsed is smaller than the pressure changing threshold, it indicates that the tightness of the outdoor antenna 500 can satisfy the requirement of IP67 Code. At this time, the control module outputs a result signal indicating the testing success. Furthermore, when the pressure changing speed as the time elapsed is greater than the pressure changing threshold, it indicates that the air tightness of the outdoor antenna 500 does not satisfy the airtight requirements, and meanwhile the control module outputs a result signal indicating the testing failure.
	Therefore, the admitted prior art, Smith, and Hsu teach using a gas pressure sensor, maintaining the air pressure state for a certain time, during which the gas pressure sensor performs real-time detection of gas flow, and comparing detected gas flow with a qualified threshold range, when the gas flow is within or less than the qualified threshold range, the sealability of the sealing structure meets the design requirements; otherwise, the sealability of the sealing structure does not meet the design requirements.
sorting products with the sealing structure according to detection results.
	Finally, with regard to step S8, one of ordinary skill would know to remove the adhesive film for at least those items which passed the sealing test so that the adhesive film does not interfere with the intended use of the component mounting structure.   Therefore, it would have been obvious in view of the admitted prior art, Smith, and Hsu to perform the step of peeling off the thin film and completing the detection.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of Smith and Hsu in order to provide a thin film on the gasket to seal the opening for the predicable benefit of eliminating the need to have a pressing device that seals the opening.
	With regard to claim 2 it would appear that the the gas source is an air gas source. 
	With regard to claim 4 it would appear that the sealing layer is an adhesive layer filled with an adhesive.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Smith, and Hsu as applied to claim 1 above, and further in view of Stauffer et al.
The admitted prior art, Smith, and Hsu teach the claimed invention, but do not appear to suggest providing a regulated flow "before starting to pump gas by the gas source."  The limitation of "before starting to pump gas by the gas source" is interpreted to mean that the et al. teach that it is known to perform leak testing using a vacuum pump (310).  The pump is connected to a test chamber (reference item 340) via conduits, a regulator (reference item 330), and valves that include an isolation valve (reference item 302).  In operation the isolation valve is closed thus sealing the test chamber from the vacuum pump.  The vacuum pump is operated to create a regulated steady flow so that a vacuum of about 500 mbar.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art, Smith, and Hsu with the teachings of Stauffer et al. in order to provide the step of performing steady flow regulation of the gas source before starting to pump gas by the gas source for the predicable benefit of having an appropriate vacuum already available when performing additional testing of additional component mounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856